Case 3:19-Cr-00020-CWR-LRA Document 3 Filed 01/25/19 Page 1 of 8

sou~rs-¢ERN olsTRIcT oF Mississippi `

FlLED

JAN 25 2019

    

IN THE UNITED S'l_`ATES DISTR.ICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

ARTHUR .coHNsroN

 

 

NoRTHERN DivisioN sv_________ DE,,U,Y
UNITED srATEs oF AMERICA

v. 4 cRIMINAL No. ”s‘. \°\ c,c':>.o C,\nlL~ LM\
WILLIAM B. MCHENRY, JR. 18 U.s.C. § 1348

18 U.S.C. § 1349
18 U.S.C. § 1343

The Grand Jury charges:
INTROD_UCTION

1. Defendant WILLIAM B. MCHENRY, .]R. (“MCI-IENRY”) is a resident of
Mississippi whose primary place of business is in Madison, Madison County, Mississippi.

2. Madison Timber Fund, LLC,4 was a Mississippi Lirnited Liability Company formed
in 2009, and wholly owned by ARTHUR LAMAR ADAMS. Madison Timber Fund, LLC, was
administratively dissolved in 2017.

3. Madison Timber, LLC, was a Mississippi Lirnited Liability Company formed in
2011, and wholly owned by ARTHUR LAMAR ADAMS. Madison Tirnber, LLC, was
administratively dissolved in 2017.

4. Madison 'l`irnber Properties, LLC (“‘Madison Timber Properties”) was a Mississippi
Limited Liability Company with offices at 742 Magnolia Street, Madison, Mississippi.

5. First South Investments`, LLC is a Mississipr)i Limited Liability Company wholly
owned by defendant WILLAM B. MCHENRY, JR., With offices at 742 Magnolia Street,
Madison, Mississippi. From 2010 through April 2018, defendant MCHENRY rented the shared

office space to Madison Timber Properties and worked there alongside ADAMS and Madison

Case 3:19-cr-OOOZO-CWR-LRA Document 3 Filed 01/25/19l Page 2 of 8

Timber Properties.
THE SCHEME AND ARTIFICE TO DEFRAUD

6. Beginning at least as early as 2008 and continuing through April 2018, in the
Northem Division of the Southern District of Mississippi and elsewhere, the defendant,
WILLIAM B. MCHENRY, JR., aided and abetted by others, did knowingly and intentionally
participate in a scheme and artifice to defraud investors by soliciting millions of dollars of funds
under false pretenses, failing to use investors’ funds as promised, and misappropriating and
converting investors’ funds to MCHENRY’s own benefit and the benefit of others without the
knowledge or authorization of the investors.

7. Defendant MCHENRY falsely and fraudulently represented to investors that
Madison Timber Properties was in the business of buying timber rights from landowners and then
selling the timber rights to lumber mills at a higher price. The object was to cause persons to
invest in loans that purportedly were for the purpose of financing such contracts for the purchase
of timber rights to be sold to lumber mills. In fact, neither MCHENRY nor Madison Timber
Properties had such timber rights or contracts with lumber mills, except in only a few instances
In furtherance of the scheme and artifice to defraud, MCHENRY falsely and fraudulently
l represented to investors that their money would bekinvested in the purchase of such timber rights,
when the money would not be so invested.

8. In furtherance of the scheme and artifice to defraud, defendant MCHENRY
concluded investment contracts with investors, most often in the form of promissory notes on
behalf of Madison Timber Properties. `The loans typically guaranteed investors an interest rate of
12 to 13 percent, which was to be repaid to investors over the course of twelve to thirteen months.

2

Case 3:19-cr-OOOZO-CWR-LRA Document 3 Filed 01/25/13 Page 3 of 8

The monthly payments due on these promissory notes were typically due either the first or the
fifteenth of the month.

9. In fact, this was a sophisticated Ponzi scheme. Instead of investing the investors’
money, ADAMS used the invested funds for his own personal benefit and the benefit of others,
and for purposes other than those represented to investors. Participating in the scheme and artifice
to dehaud, MCHENRY on behalf of Madison Timber Properties fraudulently obtained well over
eighteen million dollars ($18,000,000) from more than 20 investors

10. In furtherance of the Ponzi scheme, MCHENRY and others created false
documents to lull investors into believing that their investments were secured by sufficient
collateral from which they could recover all or part of their investment in the event that Madison
Timber Properties defaulted on the loans. Specifically, MCHENRY and others created false
timber deeds purporting to be contracts conveying timber rights from landowners to Madison
Timber Properties. The timber deeds contained forged signatures of landowners, those
landowners’ names often having been obtained from timber maps. MCHENRY and others also
created false timber deeds purporting to convey those timber rights from Madison Timber
Properties to the investors. In fact, Madison Timber Properties did not hold valid timber rights
on the parcels of land described in the false timber deeds which MCHENRY uttered. To further
lull the investors, many of the documents were notarized to make the investments appear to be
legitimate To further conceal the scheme, MCHENRY and others required the investors to agree
not to record their timber deeds unless Madison Timber Properties defaulted on the loan agreement

-by failing to make a payment.
11. In furtherance of the Ponzi scheme, MCHENRY represented to investors that he

3

Case 3:19-cr-OOOZO-CWR-LRA Document 3 Filed 01/25/13 Page 4 of 8

had confidence in the timber deeds, as well as the associated contracts with Madison Timber
Properties for the timber. In fact, MCHENRY had made no inquiry.

12. Instead of using the money as promised for the purpose of cutting timber, ADAMS
and Madison Timber Properties used the proceeds for other fraudulent purposes and to further the
scheme, including but not limited to making payments due and owing to other investors It was
hirther part of the scheme and artifice to defraud that defendant MCHENRY received undisclosed
commissions for recruiting investors to Madison Timber Properties. MCHENRY falsely held
himself out as a principal officer, partner, owner or director of Madison Timber Properties, and as
an investor of his own money in Madison Timber Properties. ln fact, MCHENRY had no such
office and authority, and MCHENRY had no personal investment in Madison Timber Properties,
but MCHENRY received ten‘percent of all monies raised and invested by the investors whom
MCHENRY recruited, as a commission paid to MCHENRY from those very same investment
fimds. MCHENRY did not disclose the fact of his commission, or the percentage of his
commission, to the investors he recruited

13. lt was further part of the scheme and artifice to defraud that ADAMS lulled and
persuaded investors to maintain their investments and to invest additional hinds by making
payments to some investors by way of post-dated checks. MCHENRY contributed to this lulling
tactic by forwarding the checks to the investors MCHENRY recruited lt was MCHENRY’s
routine practice to interact directly with investors whom MCHENRY had recruited, and to
distance them from ADAMS, which practice further lulled investors.

14. lt was further part of the scheme and artifice to defraud that defendant MCHENRY
lulled and persuaded investors to maintain their investments and to invest additional funds by

4

Case 3:19-cr-OOOZO-CWR-LRA Document 3 Filed Ol/25/19i Page 5 of 8

offering his own personal guarantee of their investments

15 . lt was part of the scheme and artifice to defraud that defendant MCHENRY knew
and intended that his false and fraudulent pretenses, representations and promises would induce
investors to entrust money to him, and that a Ponzi scheme would cause them to Suffer financial
losses while he benefitted from the fraudulent scheme, as MCHENRY received only undisclosed

commission payments and was not, as he held himself out to be, personally invested.

COUNT 1
(Securities and Commodities Fraud: 18 U.S.C. § 1348)

16. Paragraphs 1 through 15 of this Indictment are realleged and incorporated by
reference as though fully set forth herein.

17 . From on or about 2008, the exact date being unknown to the Grand Jury, through
on or about May 16, 2018, in Madison County in the Northern Division of the Southern District
of Mississippi, the defendant, WILLIAM B. MCHENRY, JR., aided and abetted by others, did
knowingly, and with intent to defraud, execute, attempt to execute, and cause the execution of, a
scheme and artifice to defraud and to obtain moneys, funds, and other property in connection with
the purchase or sale of a commodity for future delivery, and an option on a commodity for future
delivery, by means of materially false and fraudulent pretenses, representations and promises, all

in violation of Title 18, United States Code, Sections 1348, 1349 and 2.

Case 3:19-cr-OOOZO-CWR-LRA Document 3 Filed 01/25/19:` Page 6 of 8

COUNTS 2-3
(Wire Fraud: 18 U.S.C. § 1343)

18. Paragraphs 1 through 15 are realleged and incorporated by reference as though fully
set forth herein.

19. Beginning on or about 2008, and continuing through on or about May 16, 2018, the
exact dates being unknown to the Grand Jury, in Madison-County in the Northem Division of the
Southern District of Mississippi, the defendant, WILLIAM B. MCHENRY, JR., aided and
abetted by others, did knowingly and With intent to defraud, devise and intend to devise a scheme
and artifice to defraud and to obtain moneys, funds, and other property, that is investor loans,
investments and contributions, by means of materially false and fraudulent pretenses,
representations and promises, knowing that the pretenses, representations and promises Were
false and fraudulent when made, and for the purpose of executing such scheme and artifice to
defraud and for obtaining money and property, and attempting to do so, did knowingly transmit .
and cause to be transmitted in interstate and foreign commerce by means of wire communications,

writings, signs, signals, pictures and sounds

Case 3:19-cr-OOOZO-CWR-LRA Document 3 Filed 01/25/13 Page 7 of 8

20. On or about the dates listed below, in Madison County, in the Northem Division of
the Southem District of Mississippi, and elsewhere, for the purpose of executing the aforesaid
scheme and artifice to defraud, the defendant, WILLIAM B.` MCHENRY, JR., did knowingly
transmit and cause to be transmitted, in interstate and foreign commerce, by means of wire
communications, certain writings, signals, pictures and sounds, as more particularly described for

each count below:

 

COUNT DATE WIRE COMMUNICATION

 

Interstate wire transfer of funds in the amount of
$100,000 from the Corporate America Credit Union
clearinghouse in lrondale, Alabama, on behalf of the
2 September 3, 2014 Mississippi Federal Credit Union (“MSFCU”), in
clearance and payment of a cashier’s check issued
by MSFCU, to the account of Madison Timber
Properties LLC at Trustmark National Bank.
Interstate wire transfer of hinds in the amount of
$10,000 from the account of Madison Timber
Properties LLC at Trustmark National Bank in
3 September 4, 2014 clearance and payment of check No. 1847, through
the Federal Reserve Bank in Atlanta, Georgia, to the
account of First South Investrnents LLC, at First
Commercial Bank in Jackson, Mississippi.

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1343 and 1349.

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
As a result of committing the offenses as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offenses,
including but not limited to all proceeds obtained directly or indirectly from the offenses, and all

property used to facilitate the offenses Further, if any property described above, as a result of

7

Case~3:19-cr-00020-CWR-LRA Document3 Filed 01/25/19 'Page8of8

any act or omission of the defendant (a) cannot be located upon the exercise of due diligence; (b)
has been transferred or sold to, or deposited with, a third party; (c) has been placed beyond the
jurisdiction of the Court;_ (d) has been substantially diminished in value; or (e) has been
commingled With other property, which cannot be divided without difficulty, then it is the intent
of the United States to seek a judgment of forfeiture of any other property of the defendant, up to
the value of the property described in this notice or any bill of particulars supporting it.

All pursuant to Title 18, United States Code, Sections 981(a)(l)(C), and 982(_b); and Title

28, United States Code, Section 2461.

Kz%¢a

w _~ ' D. MICHAEL HURST, JR.
` United States Attorney

 

A TRUE BlLL:
S/SIGNATURE REDACTED ~
Foreperson of the Grand Jury

This Indictment retume in open court by the foreperson or deputy foreperson of the
GrandJury onthisth _ ay of uh . 2019

/i/\A/\/

UNITED T TES M ISTRATE JUDGE

